Court of Appeals, State of Michigan

                                            ORDER
                                                                         William B. Murphy
In re R Smith Minor                                                        Presiding Judge

Docket No.    339478                                                     Kathleen Jansen

LC No.        2015 -015117-NA                                            Brock A. Swartzle
                                                                           Judges


              The Court orders that the April 19, 2018 opm10n is hereby VACATED, and
a new opinion is forthcoming.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                APR 2 0 2018
                                     Date